Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species D3 (figures 4 and 5C; claims 1-17 and 19-20) in the reply filed on 08/12/2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner.  This is not found persuasive because claim 18 is directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.
In addition, claims 3-4, 7 and 9-14 are withdrawn from consideration as being directed to a non-elected species (the first embodiment A as shown in figure 1 and the first species 1 as shown in figure 5A). Therefore, only claims 1-2, 5-6, 8, 15-17, and 20 are pending for examination.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2009/0290117).
Regarding claim 1, Watanabe et al. (figure 1) discloses an electronic modulating device, comprising: 
a first substrate (11 or 12); 
a second substrate (12 or 11) disposed opposite to the first substrate; 
at least one working unit (14 and TFT) comprising a first cell gap and disposed between the first substrate and the second substrate, wherein the at least one working unit comprises a modulating material; and 
at least one adjustment structure (13, 25, 36-37) comprising a second cell gap and disposed between the first substrate and the second substrate, 
wherein the second cell gap is greater than the first cell gap (32 and 31).
Regarding claim 5, Watanabe et al. (figure 1) discloses a first layer (22 or 27) disposed between the first substrate and the second substrate, wherein the first layer comprises a first portion and a second portion, and the first portion overlaps the at least one working unit, the second portion overlaps the at least one adjustment structure, and a thickness of the first portion of the first layer is greater than or equal to a thickness of the second portion of the first layer.
Regarding claim 6, Watanabe et al. (figure 1) discloses a working region and a non-working region, wherein the at least one working unit is located in the working region.
Regarding claim 8, Watanabe et al. (figure 1) discloses wherein the at least one adjustment structure (25, 22, or 27) is located in the non-working region.
Regarding claim 15, Watanabe et al. (figure 1) discloses wherein a material of the first layer comprises metal material, insulating material, or a combination thereof.
Regarding claim 16, Watanabe et al. (figure 1) discloses wherein the working unit comprises a first electrode and a second electrode (23 and 28) disposed between the first substrate and the second substrate, wherein the first electrode comprises an opening overlapping the second electrode.
Regarding claim 17, Watanabe et al. (figure 1) discloses a spacer element (25) disposed between the first substrate and the second substrate.
Regarding claim 19, Watanabe et al. (figure 1) discloses wherein the adjustment structure is continuously disposed in the non-working region.
Regarding claim 20, Watanabe et al. (figure 1) discloses the electronic modulating device as claimed in claim 1, which is used for transmitting or receiving electromagnetic signals.
The limitation, “he electronic modulating device as claimed in claim 1, which is used for transmitting or receiving electromagnetic signals” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Watanabe et al. discloses the structural limitations required to perform the function as claimed. 
It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2009/0290117).
Regarding claim 2, Watanabe et al. (figure 1) discloses wherein a ratio of the second cell gap to the first cell gap is in a range from 1 to 100.  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871